Citation Nr: 0003562	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement by VA in connection 
with unauthorized medical services rendered the veteran on 
March 29, 1995, at Eastern Oklahoma Medical Center.

(The issue of entitlement to service connection, to include 
on a secondary basis, for a seizure disorder is the subject 
of a separate disposition by the Board of Veterans' Appeals.)




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel






INTRODUCTION

The veteran served on active duty from January 1977 to July 
1980 and from October 1981 to September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 decision of the Medical Administration 
Service of the VA Medical Center in Muskogee, Oklahoma.


FINDING OF FACT

Although the unauthorized medical treatment rendered the 
veteran at Eastern Oklahoma Medical Center on March 29, 1995, 
was in response to a service-connected disability, it was not 
of an emergent nature.   


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
VA for expenses incurred in connection with unauthorized 
medical treatment rendered the veteran at Eastern Oklahoma 
Medical Center on March 29, 1995, have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment is 
warranted if (1) the treatment is rendered in response to an 
adjudicated service-connected disability, for nonservice-
connected disability associated with and held to be 
aggravating of an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (2) the unauthorized treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) that a VA facility was 
not feasibly available, and an attempt to use it beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable, 
or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran asserts that her husband took her to Eastern 
Oklahoma Medical Center (EOMC) when she was experiencing a 
seizure on March 29, 1995.  She elaborates that her husband 
knew that she had been taking medication for a seizure 
disorder and that he knew that "he himself was not medically 
qualified to" render the veteran assistance.  She adds that 
the reason her husband took her to EOMC was because "he felt 
that if he drove [the veteran] to Muskogee it could have put 
[her] life in grave danger".  In this regard, the record 
reflects that the veteran presented at EOMC on March 29, 
1995, with a complaint of experiencing, since "2 pm" that 
afternoon, problems including left-sided weakness and a 
headache.  The veteran indicated that she had recently 
undergone tests including a CT scan under VA auspices.  On 
physical examination, the veteran was in no acute distress.  
She was discharged, in "stable" condition, pursuant to a 
diagnosis of "headache".  It was noted that the veteran would 
be seen by a VA physician the following day.

The record reflects that service connection had been in 
effect since 1992 for postoperative removal of eosinophilic 
granuloma, right skull, with headaches and right sided neck 
pain.  Thus, in considering the veteran's claim for payment 
or reimbursement by VA for expenses incurred in connection 
with unauthorized medical treatment rendered her at EOMC on 
March 29, 1995, the Board would observe at the outset that 
headaches had long been an adjudicated aspect of the 
veteran's service-connected postoperative removal of 
eosinophilic granuloma, right skull.  Given such 
consideration, the Board is satisfied that item "(1)" of 
the pertinent criteria set forth above is satisfied.  

As to whether, however, item "(2)" set forth hereinabove, 
bearing on whether the unauthorized treatment was rendered in 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health, is satisfied, the 
Board is of the view that it is not.  In this regard, the 
lone intimation of a medically emergent circumstance is the 
veteran's assertion that the reason her husband took her to 
EOMC was because 'he felt that if he drove [the veteran] to 
Muskogee it could have put [her] life in grave danger'.  
However, while the Board is sensitive to the veteran's 
assertion in this regard, it would respectfully point out 
that her husband, as a lay person, is not competent to 
provide an opinion which requires medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given such 
observation, and without other evidence that the veteran (who 
was free of acute distress when examined at EOMC) presented 
to EOMC under emergent circumstances, the Board is readily 
persuaded that the circumstances incident to the veteran's 
presentation to EOMC cannot be said to have been truly 
emergent.  

In view of the Board's determination that one aspect [i.e., 
item '(2)'] of the requisite provisions of 38 U.S.C.A. § 1728 
set forth above has not been satisfied, and inasmuch as each 
of the three above-cited requirements incident to such 
legislation must be satisfied before payment or reimbursement 
by VA pursuant to the same is warranted, see Zimick v. West, 
11 Vet. App. 45, 49 (1998), the Board is constrained to 
conclude that payment or reimbursement by VA in connection 
with unauthorized medical services rendered the veteran on 
March 29, 1995, at EOMC, is not in order.  Such claim is, 
therefore, denied.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. 
§ 17.120.



ORDER

Payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment rendered the 
veteran on March 29, 1995, at Eastern Oklahoma Medical 
Center, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

